By the COURT,
Duer, J.
The decision of the court is, *318that the plaintiff, as a policeman detailed to perform a special duty, was only entitled, under the ordinance of the corporation, passed the 18th of August, 1851, as amended by the ordinance passed the 14th of November, 1851, to be compensated for his services at the rate of $500 per annum, but that under the ordinance passed the 15th of September, 1853, he was entitled to be so compensated from the 1st of January, 1853, at the rate of $600 per annum. The grounds of our decision are
1st. That the Common Council, under the act of the Legislature passed April 10th, 1850, referred to in the complaint, were felly authorized to make a distinction between different classes of policemen, and to regulate their salaries according to the nature of the services which each class was required to perform.
2d. That the ordinance of the 15th of September, 1853, giving . to the detailed policemen a salary of $600 per annum, from the 1st of January, 1853, was a lawful exercise of the discretionary power given to the Common Council by the act of the Legislature, amending the charter of the city, passed April 12, 1853.
And lastly, That the exercise of this discretion was not restricted by the 10th section of the same act — that section not being applicable, in its reasonable construction, to officers of the corporation whose salaries or rates of compensation are fixed, not by a special contract with each individual, but by a general ordinance. In conformity to these views, and according to a calculation we have caused to be made, the plaintiff is entitled to recover, including interest on the balance due to him, only the sum of $77.83. The verdict must be therefore reduced to this sum, and on the verdict so reduced, judgment must be entered in his favor, with costs.